Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
* Note that all responses to this action should be sent to Art Unit 1765  .

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Abstract
Applicant is reminded of the proper language and format of an Abstract of 
the Disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 250 words. The printer will no longer accept Abstracts that are more than 25 lines, regardless of the number of words. The form and legal phraseology often used in patent claims, such as "means" and "said", should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/108540  see Example 4; claims 1,4-7,9,11,12; page 8, line 28-page 9, line 8; in view of USP 20070225474 see [0081] or USP 4493870 see Example 1 or USP 3,416,952 see Example 6 or USP 3512920 see col. 2. Lines 52-64. 

Applicants’ claim 1 discloses

 a tape comprising a composition comprising:
-a copolyester comprising polymeric units derived from ethylene glycol and terephthalic acid or a diester thereof and > 0.50 and < 5.00 wt% of polymeric units with regard to the total weight of the polyester derived from an oligomeric dihydroxy compound having a number average molecular weight of > 500 g/mol and < 5000 g/mol.


WO 2017/108540 discloses a polyethylene terephthalate composition comprises at least 95 wt.%, preferably at least 99 wt.% homopolymer/copolymer of polyethylene terephthalate. An anti-blocking additive, preferably silica antiblocking additive is further added in the composition. The crystallinity (C1) of the tapes is 15-25% and the crystallinity (C2) is at least 25%. Intrinsic viscosity of polyethylene terephthalate is at least 0.6 dl/g, preferably at least 0.8 dl/g. The polyester tapes have a width of 0.5-15 mm and a thickness of 5-300 mu m. The tapes in the fabric have at least 1.333 kg/m3 and preferably do not have voids or micro voids. The woven article is prevented from shrinking. The molten and quenched polyethylene terephthalate tapes are drawn at a temperature of 80-130 degrees C and at a drawing ratio of 4:1, preferably from 4:1-7:1. 
Thus, WO 2017/108540  discloses a tape comprising a polyethylene terephthalate but does not specify the reactants used to produce the copolyester. It is exhaustedly documented that polyethylene terephthalate may be made using a dihydroxy compound such as ethylene glycol and terephthalic acid. Moreover, it is also documented that dihydroxy compound having varied molecular weights may be used depending on the desired characteristics of the polyethylene terephthalate sought. USP 20070225474 see [0081] or USP 4493870 see Example 1 or USP 3,416,952 see Example 6 or USP 3512920 see col. 2. Lines 52-64. Although the secondary references disclosed above are not necessarily used to make tape, they do demonstrate that the skilled artisan knows the type of dihydroxy reactants with the particular average molecular weight to produce the type of product desired.  Thus, the only difference between the claim and that of the prior art, is that the reference differs from this known tape in claim 1 in that the comonomer of claim 1 is derived from an oligomeric dihydroxy compound having a number average molecular weight of > 500 g/mol and < 5000 g/mol. Since it is not apparent and has not been demonstrated that the particular molecular weight of the dihydroxy produces unexpected or unexpected results the range appears to be arbitrary. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 



With regard to claim 2, wherein the oligomeric dihydroxy compound is selected from a polyester polyol, a polyethylene glycol, a polypropylene glycol, a polytetrahydrofuran, or a polydimethy] siloxane.


See discussion for claim 1 above. Moreover, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 


With regard to claim 3, wherein the oligomeric dihydroxy compound is a polyethylene glycol.

See discussion for claim 1 above. Moreover, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 


With regard to claim 4, 
wherein the polyester has an intrinsic viscosity as determined in accordance with ASTM D2857- 95 (2007) of > 0.50 and <2.50 dl/g.

See claim 5 of the reference which discloses an intrinsic viscosity at least 0.6 dl/g, preferably at least 0.8 dl/g and which overlaps the range claimed by applicants. 



With regard to claim 5, wherein the tape has a width of > 1.0 and < 50.0 mm and a thickness of > 10 um and < 250 um.

See claim 9 of the reference which discloses the polyester tapes have a width of from 0.5 - 15mm and a thickness of from 5 - 300μm. 



With regard to claim 6,wherein the tape is unidirectionally oriented along the longitudinal axis.

See abstract which discloses preparing a plurality of uniaxially oriented tapes of a polyethylene terephthalate composition, …”


With regard to claim 7, wherein the tape is stretched to a drawing rate of > 4 and < 10, wherein the drawing rate is the ratio of the length of the tape subsequent to stretching and the length of the tape prior to stretching.

See claim 4 of the reference which discloses drawing said quenched tape at a drawing temperature of from 80°C - 130°C at a draw ratio of at least 4:1 , preferably from 4:1 to 7:1 .


With regard to claim 8,
wherein the process comprises the following steps in this order:

- melt extrusion to form a molten film;

- film casting to form a solidified unoriented film;

- cutting the film in the longitudinal direction to form a plurality of unoriented tapes;

- subjecting the unoriented tapes to a stretching step in the longitudinal direction to form unidirectionally oriented tapes; and

- heat-setting the oriented tapes.

See claims 1, 4 and 5. 



With regard to claim 9, wherein the stretching step is performed at a temperature of > 70°C and < 90°C.

Although the particular temperature for heat setting is not disclosed in claim 1, a skilled artisan would have known the appropriate temperature to perform the function. 


With regard to claim 10, wherein the tape is produced at a stretching speed of > 100 m/min.


See claim 1, additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular stretching         speed parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular useable temperature for heat setting as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 


With regard to claim 11, wherein the unidirectionally oriented tapes are subjected to a heat-setting step at a temperature in the range of 140-250°C.
 
  	It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since claim 1 discloses the step of heat setting and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular useable temperature for heat setting as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 



With regard to claim 13 directed to
 a woven article comprising the tape, 

See claim 1(ii) of the reference.



With regard to claim 14, wherein the woven article is a bag having a volume of >500 L. 

In view of claim 1 step (ii), it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular parameters as known in the art necessary to produce a bag having the volume as desired. , since claim 1 discloses the step of making a woven article and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular useable temperature for heat setting as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 



With regard to claim 15
wherein the stretching step is performed at a temperature of > 70°C and < 90°C;

wherein the tape is produced at a stretching speed of > 100 m/min; and

wherein the unidirectionally oriented tapes are subjected to a heat-setting step at a temperature in the range of 140-250°C.

See the discussion for claims 9,10 and 11 above. 



With regard to claim 16
wherein the oligomeric dihydroxy compound is selected from a polyester polyol, a polyethylene glycol, a polypropylene glycol, a polytetrahydrofuran, or a polydimethyl siloxane;

wherein the polyester has an intrinsic viscosity as determined in accordance with ASTM D2857-95 (2007) of > 0.50 and <2.50 dl/g;

wherein the tape is unidirectionally oriented along the longitudinal axis; and

wherein the tape is stretched to a drawing rate of > 4 and < 10, wherein the drawing rate is the ratio of the length of the tape subsequent to stretching and the length of the tape prior to stretching.


See the discussion for claims 1, 4, 9 -11 above.




With regard to claim 17, wherein the tape has a width of > 1.0 and < 50.0 mm and a thickness of > 10 um and < 250 um.

See claim 9 of the reference which discloses the polyester tapes have a width of from 
0.5 - 15mm and a thickness of from 5 - 300μm. 





With regard to claim 18, 
wherein the oligomeric dihydroxy compound is a polyethylene glycol.

See discussion for claim 1 above.




With regard to claim 19, directed to a tape comprising a composition comprising:
-a copolyester comprising polymeric units derived from ethylene glycol and terephthalic acid or a diester thereof; and

-> 0.50 and < 5.00 wt% of polymeric units with regard to the total weight of the polyester derived from an oligomeric dihydroxy compound having a number average molecular weight of > 500 g/mol and < 5000 g/mol;

-wherein the polyester has an intrinsic viscosity as determined in accordance with ASTM D2857-95 (2007) of > 0.50 and <2.50 dl/g;

-wherein the tape has a width of > 1.0 and < 50.0 mm and a thickness of > 10 um and < 250 um;

-wherein the tape is unidirectionally oriented along the longitudinal axis; and

-wherein the tape is stretched to a drawing rate of > 4 and < 10, wherein the drawing rate is the ratio of the length of the tape subsequent to stretching and the length of the tape prior to stretching.


See discussion for claim 1, 4, 9-11 above. 

In conclusion, in view of the above, there appears to be no significant difference 
between the reference(s) and that which is claimed by applicant(s). Any differences not 
specifically mentioned appear to be conventional. Consequently, the claimed invention 
cannot be deemed as unobvious and accordingly is unpatentable.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765